Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 06, 2018

The Court of Appeals hereby passes the following order:

A19A0195. HENDERSON v. THE STATE.

      This case was docketed by this Court on August 13, 2018, and appellant’s brief
and enumerations of error were due September 5, 2018. As of the date of this order,
appellant has not filed a brief and enumeration of errors and has not requested an
extension of time in which to do so. Accordingly, this appeal is hereby DISMISSED
pursuant to Court of Appeals Rules 13 and 23.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/06/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.